       Case 1:17-cv-03392-VEC-SDA Document 253 Filed 10/23/20 Page 1 of 3
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 10/23/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DAVID A. JOFFE,                                                :
                                                                :
                                              Plaintiff,        : 17-CV-3392 (VEC)
                            -against-                           :
                                                                :      ORDER
 KING & SPALDING LLP,                                           :
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 22, 2020, the parties appeared before the Court for a hearing on

their motions in limine;

       IT IS HEREBY ORDERED that, for the reasons stated at the conference:

   1. Defendant’s motion to preclude Plaintiff from introducing evidence concerning back pay

       and front day damages after September 11, 2018, Dkt. 204, is DENIED.

   2. Plaintiff’s motion to exclude testimony about media coverage surrounding his separation

       from his former counsel, Dkt. 195, is DENIED. As Plaintiff withdrew his motion for

       briefing on recusal, the Court does not consider this request. Plaintiff clarified during the

       hearing that he was also moving to exclude Magistrate Judge Aaron and this Court’s

       opinions on the lien issue, Dkts. 113, 184. While media articles are relevant as part of the

       analysis of whether Defendant is responsible for Plaintiff’s inability to find comparable

       employment, or whether Plaintiff brought continued unemployment upon himself by

       triggering an ugly, public separation from his prior counsel, prospective employers are

       unlikely to review the opinions themselves as part of diligence associated with a decision

       to hire Mr. Joffe. Moreover, the opinions discuss at length Mr. Joffe’s untoward conduct

       vis-à-vis his attorney, conduct that has nothing to do with whether King & Spalding
  Case 1:17-cv-03392-VEC-SDA Document 253 Filed 10/23/20 Page 2 of 3




   discharged him for an improper purpose, but which could be confusing to a jury. In

   short, the probative value of these opinions would be substantially outweighed by their

   prejudicial impact. Accordingly, the motion to exclude the opinions discussing his prior

   counsel’s charging lien (Dkts. 113, 184) is GRANTED.

3. Plaintiff’s motion to bifurcate the trial into liability and damages phases, Dkt. 197, is

   DENIED.

4. Defendant’s motion to exclude evidence regarding the relative size of the parties’ legal

   teams and resources, Dkt. 193, is DENIED.

5. Defendant’s motion to exclude evidence regarding King and Spalding’s size and

   profitability, Dkt. 193, is DENIED.

6. Defendant’s motion to exclude evidence regarding other claims or lawsuits against King

   & Spalding implicating professional liability issues, Dkt. 193, is GRANTED.

7. Defendant’s motion to exclude evidence regarding communication with King &

   Spalding’s professional liability insurance carrier, Dkt. 193, is GRANTED.

8. Defendant’s motion to exclude King & Spalding’s policy entitled “Claims, Situations

   That Might Lead to Claims, And Subpoenas/Discovery Directed To The Firm and Its

   Lawyers,’ Dkt. 193, is GRANTED.

9. Defendant’s motion to exclude the privilege log produced by King & Spalding, Dkt. 193,

   is GRANTED.

10. Defendant’s motion to exclude statements made by Judge Lewis Kaplan about King &

   Spalding’s conduct during the Vringo v. ZTE lawsuit, Dkt. 193, is DENIED.

11. Defendant’s motion to preclude Plaintiff from using the terms “Sanctions Order” and

   “Red Flags Email,” Dkt. 193, is GRANTED.



                                              2
      Case 1:17-cv-03392-VEC-SDA Document 253 Filed 10/23/20 Page 3 of 3




       IT IS FURTHER ORDERED that the parties must brief the issue of whether Plaintiff

is entitled to a jury trial on his ERISA claim. Defendant, which objected to a jury trial with

respect to the ERISA claim, Dkt. 224 at 3, must file a brief in support of this contention by no

later than Friday, November 13, 2020. Plaintiff’s response in opposition is due no later than

Friday, December 4, 2020. Defendant’s reply in support is due no later than Friday,

December 11, 2020.

       IT IS FURTHER ORDERED that the parties may file updated trial materials, including

their joint pretrial order, requests to charge, joint proposed voir dire questions, and pre-marked

exhibits, by no later than Friday, February 26, 2021. The updated joint pretrial order should

include the circumstances of each proposed witness, including whether the witness is expected to

testify in person or remotely and whether the witness lives outside the tri-state area. The parties

should confer and include in their updated joint pretrial order their proposed format for remote

testimony, including the desired technological platform and method for handling exhibits.

       IT IS FURTHER ORDERED that the trial is scheduled to begin on Monday, April 26,

2021, at 10:00 A.M. The final pre-trial conference is scheduled for Thursday, April 15, 2021,

at 2:30 P.M.

       IT IS FURTHER ORDERED that if the parties want a referral for a settlement

conference with Magistrate Judge Aaron or to the Court-annexed Mediation Program, they may

submit a joint letter requesting such a referral at any time.

       The Clerk of Court is respectfully directed to terminate the open motions at docket entries

193, 195, 197, and 204.

SO ORDERED.
                                                       _________________________________
Date: October 23, 2020                                       VALERIE CAPRONI
      New York, New York                                     United States District Judge


                                                   3
